05/10/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                April 19, 2022 Session

 STATE OF TENNESSEE v. $133,429 IN U.S. CURRENCY SEIZED FROM
               JONI ASSEFA KILENTON ET AL.

                  Appeal from the Circuit Court for Fayette County
                    No. 21-CV-5        J. Weber McCraw, Judge
                     ___________________________________

                           No. W2021-01005-COA-R3-CV
                       ___________________________________


In this seizure and forfeiture action, we do not reach the substantive issues because the
order granting the forfeiture does not comply with the requirements of Tennessee Rule of
Civil Procedure 58 for entry of judgments. Nonetheless, we exercise our discretion under
Tennessee Rule of Appellate Procedure 2 to take jurisdiction of the appeal for the limited
purpose of instructing the trial court to enter an order on remand that not only complies
with Rule 58, but also makes sufficient findings to enable this Court to make a meaningful
review as required under Tennessee Rule of Civil Procedure 52.01. Vacated and remanded.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Vacated and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN STAFFORD,
P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Coleman W. Garrett and Philip Logan Wyatt, Memphis, Tennessee, for the appellant, Joni
Assefa Kilenton.

Herbert H. Slatery, III, Attorney General and Reporter; Andrée Sophia Blumstein, Solicitor
General; and Samantha L. Simpson, Assistant Attorney General, for the appellee, State of
Tennessee.


                                       OPINION

       On December 22, 2020, West Tennessee Violent Crime and Drug Task Force Agent
Brent Hill conducted a traffic stop on a GMC Yukon with an Arizona license plate. As set
out in Agent Hill’s affidavit in support of the forfeiture warrant:
Agent Hill was traveling west on Interstate 40 at mile marker 42 in Fayette
County, Tennessee when he observed a silver GMC Yukon XL displaying
Arizona registration plate of MYY2746 transition from the fast lane to the
slow lane in front of a semi pulling a trailer. As Agent Hill approached the
vehicle he conducted a registration check of the vehicle and discovered that
the vehicle registration expired in May of 2020.
        Agent Hill conducted a traffic stop on the vehicle at mile marker 38.
Upon making contact with the driver[,] Agent Hill asked the driver for his
license at which time he was presented with a State of Virginia driver’s
license that displayed the name Haussam Amir Ahmed Mohmed Amir.
Agent Hill noticed that while he was speaking with the driver that the front
seat passenger appeared to have difficulty controlling his breathing pattern.
He was breathing at a rapid rate and what appeared to be shallow breaths as
though he had just finished engaging in physical exercise. Agent Hill also
noticed that the front seat passenger’s stomach was moving to the rhythm of
a heartbeat. When Agent Hill asked for the vehicle registration the driver
advised that the vehicle was a rental and provided the appropriate paperwork.
Agent Hill asked Amir to step to the rear of the vehicle so that he could
explain to him the reason for the traffic stop and to complete the enforcement
action. Amir complied and stepped to the rear of the stopped vehicle.
        Once at the rear [of the stopped vehicle] Agent Hill explained to Amir
that the vehicle registration was expired and he apologized and again
explained that the vehicle was a rental. Agent Hill invited Amir to have a seat
in the front passenger seat of his patrol vehicle while he conducted the
enforcement action. Amir complied and sat in the front seat of Agent Hill’s
patrol vehicle. Agent Hill conducted a driver’s license check on Amir and
engaged Amir in general conversation about his travel while waiting on the
returned request. Amir said that he was traveling from Virginia to Los
Angeles for the holidays and further explained that he once lived there and
was going to visit with old friends and then going to return back to the State
of Virginia. After reviewing several possible wanted persons with the same
or similar name and date of birth Agent Hill reviewed the rental agreement
that was provided to him by Amir. Agent Hill noticed that the vehicle was
rented on December 3rd, 2020 in Alexandria, VA and was scheduled to be
returned back on January 3rd, 2020 at the same location to Saba Ayand.
Agent Hill asked Amir what the name of his front seat passenger was and he
said that his name was Joni. Agent Hill asked Amir who rented the vehicle
and he told Agent Hill that his friend did but was not present in the vehicle.
Agent Hill asked why she would pay $2,483.29 to rent a vehicle and not
travel in that vehicle. Amir said that she was going to fly to Los Angeles and
he along with Joni were going to meet her there.
        Agent Hill asked Amir what Joni’s last name was and he said that he
did not know his last name and that Joni was actually a friend of his friend.
                                      -2-
Amir further said that he picked Joni up in a parking lot and that he did have
a suit case. Agent Hill asked Amir if he had brought any luggage with him
and he replied that he did not other than a back pack but said that he did not
bring any clothes with him just a jacket and a few hygiene items. Agent Hill
asked Amir what [] property was inside the vehicle and if that property
belonged to him. Amir said that he had several cases of Mediterranean beer
that is not available in Los Angeles. Agent Hill then asked Amir a series of
questions that he asks on all traffic stops [where] he suspects criminal activity
being conducted. Agent Hill [] asked Amir to simply reply yes or no to the
questions being asked to establish a baseline of behavior. Amir said that he
understood. Agent Hill asked Amir if he was in possession of any marijuana.
Amir replied no. Agent Hill asked if there was any cocaine inside the vehicle
and Amir replied no. Agent Hill then asked about methamphetamine and
heroin Amir replied no to both. Agent Hill then asked Amir if there were any
large amounts of U.S. Currency $10,000 or more and Amir went into a long
explanation saying “me no, for me no I have $300 dollars but for me no.”
Agent Hill then asked if any large amount of money was located inside of
the vehicle would that money belong to him and he again replied no. Agent
Hill asked Amir for consent to search the vehicle and all its contents. Amir
gave Agent Hill consent.
        Based on Agent Hill’s training and experience he knows that Los
Angeles is considered a source city for Drug Trafficking Organizations and
found the travel itinerary that Amir had told him was suspicious based on the
totality of the circumstances. Agent Hill then returned to the stopped vehicle
and made contact with the front seat passenger. Agent Hill asked him if he
had his identification on him and he presented Agent Hill with a Washington,
D.C. [ID] that displayed the name of Joni Assefa Kilenton. Agent Hill asked
Kilenton where he was traveling to and he advised he was going to Los
Angeles. When Agent Hill asked Kilenton what his reason for traveling to
Los Angeles was and Kilenton replied “we just opened a transportation
business there.” Agent Hill asked Kilenton to exit the vehicle. Agent Hill
asked Kilenton if he had any weapons on his person and said that he did not
and gave Agent Hill consent to pat his pockets. While patting his pockets and
felt what appeared to be a fold of cash in his cargo pocket. Agent Hill asked
him if he had any more money inside the vehicle and he said that he did not.
Agent Hill asked Kilenton if he knew of any large amounts of money inside
vehicle and Kilenton again said no. Agent Hill then asked Kilenton if any
large amounts of money w[ere] found inside the vehicle would it belong to
him and again Kilenton [] said no. Kilenton was asked to step to the front of
Agent Hill’s patrol vehicle while a search was conducted of the vehicle.
        Upon arrival of Agent Ramsuer and Burton a search was conducted.
Agent Burton located a brown cardboard box laying in the rear third row seat
floorboard of the Yukon with no label or writing on the box. Agent Burton
                                        -3-
opened the box and discovered a small rectangular shaped object wrapped in
gold foil wrapping paper. Agent Burton handed the box to Agent Hill and
you could obviously tell by feel that the rectangular shaped package was U.S.
Currency. Agent Hill unwrapped the package and located five separate
bundles of U.S. Currency being held together by rubber bands.
        Both Amir and Kilenton were placed in the back seat of Agent
Ramsuer and Agent Burton’s patrol car. Agents continued to search the
vehicle. Agent Hill opened the rear door of the Yukon XL and began
searching the rear cargo area. Agent Hill moved two beer case boxes and
located two additional brown cardboard boxes that did not match the beer
boxes. Agent Hill opened one box and located 21 pint sized brown bottles
that displayed the words of Promethazine with Codeine which is a schedule
V narcotic/controlled substance in the State of Tennessee. These bottles were
for pharmacy use only to mix smaller bottles for prescriptions. Agent Hill
then opened the second cardboard box and located a large amount of U.S.
Currency with several bundles being held together with rubber bands. Agent
Burton did run his narcotics detector canine on the currency and received a
positive alert to the odor of narcotics. Agent Hill contacted Special Agent in
Charge Darryl Harrison and requested that he come to the scene. Agent Hill
removed the U.S. Currency and Promethazine inside the front seat of his
patrol vehicle with his body camera recording the Currency and narcotics.
Upon arrival of SAC Harrison he was briefed of the findings and both Amir
and Kilenton were transported to the West Tennessee Drug Task Force East
office.
        Once at the East Office the U.S. Currency was removed from Agent
Hill’s patrol vehicle and released to SAC Harrison who placed the currency
inside of evidence bags and secured it inside the vault. Deputy Director
conducted interviews on Amir and Kilenton. Amir was read and signed the
Miranda Warning. Amir stated that his initial statements were partially true
that he did used to live in Las Angeles and he is going to see some friends
while he is there but he also admitted that he is employed by Kilenton as a
driver for his transportation company. Amir said that he received a phone
call from Kilenton who told him that he needed to go to Los Angeles and that
he would pay him $20 an hour to rotate out driving with him and viewed it
as a free trip to see friends. Amir said that when he arrived at the location
Kilenton told him to be at then he was told they were driving the Yukon XL
and that it was already loaded with boxes prior to his arrival. Amir said that
he had no knowledge of the currency located in the vehicle and signed a
disclaimer of currency form stating that the currency was not his and he had
no knowledge of it.
        Kilenton was also read the Miranda Warning and said that he
understood and signed the form. Kilenton said that he owns a transport
business in Virginia and had recently opened a transportation business in Los
                                      -4-
       Angeles and that he was traveling there to check out his new office and see
       what remodeling needs to be done. Kilenton said that he was only responsible
       for $105,000.00 that was located inside the vehicle and said that he brought
       the money with him because he had been told that banks were closed due to
       the coronavirus. Kilenton was asked if he withdrew the money from the bank
       and he said that he did not that he kept the currency at his house and just
       decided to bring it with him. Kilenton said that he only has about $10,000.00
       in the bank and only has one bank account. When Kilenton was asked how
       much his transportation services had made in the last two years he said that
       he had only made about $80 for the past two years and that he has eleven
       limos that he must maintain with all of them not being paid for. When asked
       how he obtained the currency he said that it was from tips of his customers.
       Kilenton was asked about the foil wrapped package of U.S. Currency located
       inside of his vehicle and the Promethazine with Codeine and Kilenton said
       that he was unaware of those items being inside of his vehicle but that he was
       transporting two packages for a customer who he only knows as E BIG BOY
       and that he was supposed to contact [him] when he arrived to Los Angeles
       to find out where the packages needed to be delivered. Kilenton signed a
       disclaimer stating that he had no knowledge of any currency located inside
       his vehicle other than $105,000.00. Kilenton could not explain why both
       cardboard boxes that contained currency were bundled the same way and
       held together with rubber bands. Kilenton and Amir were both given notices
       of seizure and explained the steps to follow to file a claim on the currency.
              On December 23rd 2020, SAC Harrison transported the money to the
       West Tennessee Drug Task Force main office in Shelby County and to the
       Trustees Office for an official count and the total of U.S. Currency was
       $133,429.00. . . .

        On March 2, 2021, Appellee State of Tennessee (“State”) filed a petition for
forfeiture of the $133,429.00 in U.S. Currency pursuant to Tennessee Code Annotated
section 39-11-701, et seq. The State attached, to its petition, the forfeiture warrant, Agent
Hill’s affidavit supporting the warrant, notices of seizure, and disclaimers of ownership of
currency. On April 23, 2021, Appellant Joni Assefa Kilenton filed a response to the
forfeiture petition and request for return of the seized currency. Therein, Mr. Kilenton
affirmatively alleged that he had a legitimate ownership interest in $105,000.00 of the
seized currency, and that the currency “was derived from legitimate, legal business
enterprises.” Mr. Kilenton further alleged that the seizure “was the result[] of an unlawful
traffic stop and subsequent unreasonable, warrantless, illegal search, in violation of [his]
state and federal constitutional rights.” On the same day, Mr. Kilenton filed a motion for
the return of the seized currency and motion to suppress the results of the search. The State
opposed Appellant’s motions.


                                            -5-
       During discovery, Mr. Kilenton maintained that the seized funds were derived from
his business, Joni’s Limos and Transpo, LLC. In response to the State’s discovery requests,
Mr. Kilenton tendered bank statements for accounts held in the name of Joni’s Limos and
Transpo, a certificate of good standing issued by Department of Consumer and Regulatory
Affairs for the District of Columbia, and various documents evidencing property owned
and insured by Joni’s Limos and Transpo, LLC.

       On August 16, 2021, the trial court held a hearing on the State’s forfeiture petition
and the Appellant’s motion to suppress. After hearing testimony from the officers who
conducted the traffic stop, the trial court denied Mr. Kilenton’s motion to suppress by order
of August 25, 2021. On the same day, the trial court entered a separate order, granting the
State’s forfeiture petition. Appellant appeals and raises the following issues for review:

       1. Whether the trial court erred in denying Appellant’s motion to suppress.
       2. Whether there is substantial and material evidence in the record to support
       the trial court’s determination that the seized funds were derived from
       criminal activity and should therefore be forfeited to the State.

        We do not reach the substantive issues due to two procedural shortfalls concerning
the trial court’s order granting the forfeiture. In its entirety, the order provides:

              It appears to the Court that $133,429 was seized after being found in
       a vehicle after a traffic stop. The money was found wrapped and boxed in the
       vehicle along with illegal drugs. There were inconsistent statements made to
       law enforcement by the occupants of the vehicle and the money was seized.
              Mr. Kilenton claims $10[5],000 of the cash was his property earned
       from his business and should be returned. Mr. Kilenton was a productive
       entrepreneur and established a business as a limousine driver and transport
       business. He testified that he was successful in his business, and that he
       generated substantial income from this business. However, the Court finds
       some credibility issues in his testimony.
              [Mr. Kilenton] testified that he filed an IRS form 1099 on each
       employee based upon the actual hours worked by each employee and he
       introduced those documents into evidence. The 1099’s represented the
       income earned by each employee based upon the hours worked. Oddly, the
       Court notes that it is unusual that each 1099 issued resulted in a round number
       for the income of each employee. Further, [Mr. Kilenton] testified that he
       had to transport cash because the banks were closed in California during
       December 2020 because of COVID which the Court finds to be inaccurate.
              Further, [Mr. Kilenton] testified that he did not have a bank in
       California yet he produced bank statements in these pleadings with Wells
       Fargo & Chase Financial institutions which operate on both the east coast
       and west coast.
                                              -6-
              Further, Mr. Kilenton testified about his bank accounts, his income
       and his tax returns. The Court noted oddities in some of the documents and,
       there were considerable differences and inconsistencies between his
       testimony and the documents introduced into evidence. He testified that he
       had no income other than listed on his bank statements, yet he could not point
       to a bank statement where a withdrawal of cash to accumulate the large
       amount of cash seized by the State can be traced. Upon further reflection and
       questioning, Mr. Kilenton then changed his testimony to say that the seized
       money never went into a bank account and a portion of his income was cash
       and not on his income tax return. The Court concludes that Mr. Kilenton is
       not a credible witness.
              The Court finds that the procedural and timelines as set out in T.C.A.
       § 39-11-701, et seq. were properly adhered to by the State. The Court
       concludes and finds Mr. Kilenton’s sources of income and documentation of
       income and expenses to be unreliable. The State of Tennessee has carried its
       burden of proof, the proceeds were derived from criminal activity and the
       $133,429 shall be forfeited to the State.

       ORDERED this 16th day of August, 2021.
                                                               s/ J. Weber McCraw


       Turning to the first procedural issue with the foregoing order, Tennessee Rule of
Civil Procedure 58 provides, in relevant part:

       Entry of a judgment or an order of final disposition is effective when a
       judgment containing one of the following is marked on the face by the clerk
       as filed for entry:

       (1) the signatures of the judge and all parties or counsel, or

       (2) the signatures of the judge and one party or counsel with a certificate of
       counsel that a copy of the proposed order has been served on all other parties
       or counsel, or

       (3) the signature of the judge and a certificate of the clerk that a copy has
       been served on all other parties or counsel.

       As presented in the appellate record, the trial court’s August 25, 2021 “Order
Granting Forfeiture of Funds” contains only the judge’s signature. In the absence of: (1)
“the signatures of all parties or counsel,” Tenn. R. Civ. P. 58(1); “the signature of one party
or counsel with a certificate of counsel,” Tenn. R. Civ. P. 58(2); or (3) “the certificate of
the clerk,” Tenn. R. Civ. P. 58(3), the entry of the judgment is not effective. Compliance
                                              -7-
with Rule 58 is mandatory, State ex rel. Taylor v. Taylor, No. W2004-02589-COA-R3-
JV, 2006 WL 618291, at *2 (Tenn. Ct. App. Mar.13, 2006) (quoting Gordon v. Gordon,
No. 03A01-9702-CV-00054, 1997 WL 304114, at *1 (Tenn. Ct. App. June 5, 1997)), and
“[t]he failure to adhere to the requirements set forth in Rule 58 prevents a court’s order or
judgment from becoming effective.” Blackburn v. Blackburn, 270 S.W.3d 42, 49 (Tenn.
2008) (citing DeLong v. Vanderbilt Univ., 186 S.W.3d 506, 509 (Tenn. Ct. App. 2005)).
This means that an order that does not comply with Rule 58 “is not a final judgment and is
ineffective as the basis for any action for which a final judgment is a condition precedent.”
Citizens Bank of Blount County v. Myers, No. 03A01-9111-CH-422, 1992 WL 60883, at
*3 (Tenn. Ct. App. Mar.30, 1992) (holding that an execution and garnishment was
improper when based on a judgment that did not comply with Rule 58); see also State ex
rel. Taylor, No. W2004-02589-COA-R3-JV, 2006 WL 618291, *3 (Tenn. Ct. App. March
13, 2006) (dismissing the appeal for lack of a final order when the order appealed from did
not comply with Rule 58). Accordingly, if the order appealed is not a final judgment, this
Court does not have subject matter jurisdiction to adjudicate the appeal. Tenn. R. App. P.
3(a) (“In civil actions every final judgment entered by a trial court from which an appeal
lies to the Supreme Court or Court of Appeals is appealable as of right”); In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003).

       Nonetheless, in the interest of judicial economy, we exercise our discretion, under
Tennessee Rule of Appellate Procedure 2 (“For good cause, including the interest of
expediting decision upon any matter, the . . . Court of Appeals . . . may suspend the
requirements or provisions of any of these rules in a particular case . . . on its motion and
may order proceedings in accordance with its discretion . . . .”), for the limited purpose of
identifying a second procedural deficiency with the trial court’s forfeiture order.

        As set out in context above, the trial court held that the State “carried its burden of
proof [to show that] the [seized] proceeds were derived from criminal activity and the
$133,429 shall be forfeited to the State.” However, the trial court does not sufficiently
explain how it arrived at this legal conclusion. Under Tennessee Code Annotated section
39-12-206(b), “[a]ll property, real or personal, including money, used in the course of,
intended for use in the course of, derived from, or realized through, conduct in violation of
[Title 39 Criminal Offenses] is subject to civil forfeiture to the state.” As set out in context
above, the trial court’s holding was based on the following findings: (1) “inconsistent
statements made to law enforcement by the occupants of the vehicle”; (2) “some credibility
issues in [Mr. Kilenton’s] testimony; (3) “each [of Mr. Kilenton’s employee’s] 1099
[forms] resulted in a round number for the income of each employee”; (4) Mr. Kilenton’s
testimony “that he had to transport cash because the banks were closed in California during
December 2020 because of COVID which the Court f[ound] to be inaccurate”; (5) Mr.
Kilenton’s testimony “that he did not have a bank in California yet he produced bank
statements in these pleadings with Wells Fargo & Chase Financial institutions which
operate on both the east coast and west coast”; (6) “oddities in some of the documents and
[] considerable differences and inconsistencies between [Mr. Kilenton’s] testimony and the
                                             -8-
documents introduced into evidence”; (7) Mr. Kilenton’s inability to “point to a bank
statement where a withdrawal of cash to accumulate the large amount of cash seized by the
State can be traced”; (8) Mr. Kilenton’s “changed” testimony “that the seized money never
went into a bank account and a portion of his income was cash and not on his income tax
return”; and (9) the “Court[’s] conclu[sion] that Mr. Kilenton [was] not a credible witness.”
From our review, nothing in the foregoing list involves criminal activity on the part of Mr.
Kilenton so as to justify forfeiture of the currency under Tennessee Code Annotated section
39-12-206(b). At least, the trial court has not linked any of the foregoing findings to such
criminal activity. Furthermore, it appears that the trial court placed the primary burden of
proof on Mr. Kilenton as the trial court does not list or discuss any specific evidence
presented by the State in furtherance of its forfeiture petition, other than noting the
following: “It appears to the Court that $133,429 was seized after being found in a vehicle
after a traffic stop. The money was found wrapped and boxed in the vehicle along with
illegal drugs.” While the State may certainly prove its case by circumstantial evidence,1
what is missing from the trial court’s order is a link connecting the facts to any criminal
activity, on Mr. Kilenton’s part, that was the source of the seized funds. Tennessee Rule
of Civil Procedure 52.01 requires that, “[i]n all actions tried upon the facts without a jury,
the court shall find the facts specially and shall state separately its conclusions of law and
direct the entry of the appropriate judgment” (emphasis added). Under Rule 52.01, a trial
court’s order should indicate why and how it reached a decision and which factual findings
led the court to rule as it did. Pandey v. Shrivastava, No. W2012-00059-COA-R3-CV,
2013 WL 657799, at *4 (Tenn. Ct. App. Feb. 22, 2013). If we cannot determine from the
trial court’s written order what legal standard it applied or what reasoning it employed,
then the trial court has not complied with Rule 52.01. See Ray v. Ray, No. M2013-01828-
COA-R3-CV, 2014 WL 5481122, at *16 (Tenn. Ct. App. Oct. 28, 2014). The reviewing
court must be able to ascertain “the steps by which the trial court reached its ultimate
conclusion on each factual issue.” Lovlace v. Copley, 418 S.W.3d 1, 35 (Tenn. 2013)
(quoting 9C CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL
PRACTICE AND PROCEDURE § 2579, at 328 (3d ed. 2005)). “Without such findings
and conclusions, this Court is left to wonder on what basis the trial court reached its
ultimate decision.” In re M.E.W., No. M2003-01739-COA-R3-PT, 2004 WL 865840, at
*19 (Tenn. Ct. App. Apr. 21, 2004). That is precisely the scenario we face in this case. In
the absence of any finding specifying how the seized currency was “used in the course of,

        1
           Litigants may prove any material fact by direct or circumstantial evidence or a combination of
both direct and circumstantial evidence. Browder v. Pettigrew, 541 S.W.2d 402, 405 (Tenn. 1976); Law v.
Louisville & Nashville R.R., 170 S.W.2d 360, 363 (Tenn. 1943) (Chambliss, J., concurring);
Hollingsworth v. Queen Carpet, Inc., 827 S.W.2d 306, 309 (Tenn. Ct. App.1991). Accordingly, in civil
cases, litigants may carry their burden of proof using either direct or circumstantial evidence. Bryan v.
Aetna Life Ins. Co., 130 S.W.2d 85, 88 (Tenn. 1939); Brown v. Daly, 83 S.W.3d 153, 160 (Tenn. Ct. App.
2001); Aetna Cas. & Sur. Co. v. Parton, 609 S.W.2d 518, 520 (Tenn. Ct. App. 1980). In fact, litigants may
prove their claim or defense entirely with circumstantial evidence because there are situations in which
circumstantial evidence may be more convincing than direct evidence. Estate of Brock ex rel. Yadon v.
Rist, 63 S.W.3d 729, 731 (Tenn. Ct. App. 2001).
                                                  -9-
intended for use in the course of, derived from, or realized through” some violation of the
criminal code on the part of Mr. Kilenton, the trial court’s order is insufficient to provide
a basis for this Court’s review of the propriety of the forfeiture. On remand, the trial court
should comply with Tennessee Rule of Civil Procedure 58 for the entry of judgments, and
should also comply with Tennessee Rule of Civil Procedure 52.01 by making sufficient
factual findings to support its legal conclusion that the State met its burden of proof in this
case to show, by a preponderance of the evidence, that the seized currency was derived
from Mr. Kilenton’s engagement in some illegal activity.

       For the foregoing reasons, we vacate the trial court’s order granting the State’s
petition for forfeiture. We pretermit the issue concerning whether the trial court erred in
denying Mr. Kilenton’s motion to suppress pending the trial court’s compliance with the
mandates set out in this opinion. To that end, the trial court is not precluded from reopening
proof on remand. Costs of the appeal are assessed to the Appellee, State of Tennessee.


                                                         s/ Kenny Armstrong
                                                     KENNY ARMSTRONG, JUDGE




                                            - 10 -